UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 26, 2011 CAPE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-33934 26-1294270 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 225 North Main Street, Cape May Courthouse, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 465-5600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders was held on April 26, 2011.The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies, and the proposals are described in detail in Cape Bancorp, Inc.’s Proxy Statement filed with the Securities and Exchange Commission on March 23, 2011.The final results of the shareholder votes are as follows: Proposal 1 – Election of Directors For Withheld Broker Non-Votes Agostino R. Fabietti Roy Goldberg Joanne D. Kay James J. Lynch Proposal 2 – An advisory, non-binding resolution to approve executive compensation described in the Proxy Statement The shareholders approved the proposal regarding the compensation of the named executive officers as disclosed in the proxy statement, as follows: For Against Abstain Broker non-votes Proposal 3 – An advisory, non-binding proposal with respect to the frequency that stockholders will vote on our executive compensation Voting on the frequency of the advisory vote on thecompensation of the named executive officers was as follows: Total votes in favor of 1 year Total votes in favor of 2 years Total votes in favor of 3 years Abstain Broker non-votes Proposal 4 – Ratification of Appointment of Independent Registered Public Accounting Firm The shareholders approved the ratification of KPMG LLP as Cape Bancorp, Inc.’s independent registered public accounting firm for the year ending December 31, 2011, as follows. For Against Abstain Item 9.01.Financial Statements and Exhibits (a) Financial statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions: Not Applicable. (d) Exhibits.None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CAPE BANCORP, INC. DATE: April 27, 2011 By: /s/ Guy Hackney Guy Hackney Chief Financial Officer
